Case 8:1fi-cv-00329-JVS-PJW [7ocument 34 Filed 01/25/19 Page 1 of 10 Page ID #:336



    1   JONES & MAYER
        James R. Touchstone, Esq., SBN 184584
    2   jrt@Jones-mayer.com
        Bruce A. Lindsay, Esq., SBN 102794
    3   bal@Jones-mayer.com
    4   Monica Choi Arredondo, Esq., SBN 215847
        mca@Jones-mayer.com                                                                 ~~
    5   3777 North Harbor Boulevard
        Fullerton, CA 92835                                      1                               ~~
    6   Tel:(714)446-1400;                                           JAN Z ~ ZGI9
        Fax:(714)446-1448                                    i
    7
        Attorneys for Defendant                             -^_`~    _.... __. _ _ r,.~
                                                                                        .

    8   CITY OF COSTA MESA
    9                       iJNITED STATES DISTRICT COURT
   10         CENTRAL DISTRICT OF CALIFORNIA -SOUTHERN DIVISION
   11
   12 CASA CAPRI RECOVERY,INC. a               Case No: 8:18-cv-00329 JVS(PJWx)
      California Corporation;
   13                                          Assignedfor all Purposes to:
                   Plaintiff,                  The Honorable James V. Selna
   14
            vs.                                STIPULATED
   15                                          CONFIDENTIALITY
      CITY OF COSTA MESA,a municipal           AGREEMENT AND PROTECTIVE
   16 corporation;                             ORDER
   17              Defendant.
                                                  ~B ~'C   C~ u r ~S
  18 And Related Consolidated Cases (for
  19 Discovery Purposes):                                                                   ~.
     National Therapeutic Services, Inc., et       G~
  20 al. 8:18-cv-01080-JVS (PJWx),
  21 Pacific Shores, LLC,
     8:18-cv- 01170-JVS(PJW);
  22 SoCal Recovery, LLC,
  23 8:1 &cv-01304-JVS(PJW); and
     Summit Coastal Living, Inc.,
  24 8:18-cv-01369-NS(PJW)
  25
  26
  27
  28

           STIPULATED CONFIDENTIALITY AGREEMENT AND PROTECTIVE ORDER
Case 8:18-cv-00329-JVS-PJW Document 34 Filed 0/25/19 Page 2 of 10 Page ID #:337



    1         This   Stipulated   Confidentiality      Agreement   and   Protective   Order
    2 ("Confidentiality Agreement") is entered into by and between Defendant City of
    3   Costa Mesa, a municipal corporation, and Plaintiffs Casa Capri Recovery, LLC ,
    4 National Therapeutic Services, Inc. (dba Northbound Treatment Services), Raw
    5   Recovery, LLC, Pacific Shores, LLC, SoCal Recovery LLC, and Summit Coastal
    6 Living, Inc.(collectively,"Parties")for the purpose of preventing the unauthorized
    7 disclosure of Confidential Information as defined below. The Parties agree to enter
    8 into this Confidentiality Agreement with respect to the disclosure of certain private,
    9 sensitive and otherwise confidential information ("Confidential Information.")
   10
   11         1.     Definition of Confidential Information. For purposes of this
   12 Agreement, any Party to the named lawsuits and any third party covered by this
   13   Order may designate as "Confidential" any information, document,thing, or portion
   14 of any document or thing ("Confidential Information") that contains: (a) private or
   15   confidential personal information such as social security numbers (and the like),
   16   medical information and financial information;(b)sensitive or proprietary business
   17 information; (c) information received in confidence from third parties;
  18 (d)Treatment Records, including any disclosure of discovery material consisting of
  19 treatment records, as defined under 42 U.S.C. § 290dd-2.(e)information which the
  20 producing party otherwise believes in good faith to be entitled to protection under
  21    Rule 26(c)(1)(G) of the Federal Rules of Civil Procedure, such as non-public
  22 contracts or agreements, medical or psychiatric records, substance abuse treatment
  23 records, employment records, and any other non-public business records or
  24 information; or (fj identification of any client or resident (or their relative) of any
  25    drug and alcohol treatment facility, drug and alcohol recovery home, sober living
  26 home or group home operated by any Party to the aforementioned lawsuits. Any
  27 party to this litigation or third party covered by this Order who produces or
  28    discloses any Confidential Information shall mark that Material with one of the

                                                - 1-
            STIPULATED CONFIDENTIALITY AGREEMENT AND PROTECTIVE ORDER
Case 8:.18-cv-00329-JVS-PJW Document 34 Filed 01/25/19 Page 3 of 10 Page ID #:338



    1   following legends: "CONFIDENTIAL" or "CONFIDENTIAL —SUBJECT TO
    2 PROTECTIVE ORDER."
    3           A. The Parties recognize that the presence of an identified patient in a health
    4 care facility or component of a health care facility which is publicly identified as a
    5   place    where only substance use disorder diagnosis, treatment, or referral
    6 for treatment is provided, is protected under 42 U.S.C. §290dd-2, in the same
    7 manner as are Treatment Records, and may only be disclosed in accordance with
    8 42 U.S.C. § 290dd-2.
    9           B. The Parties further recognize, that patient records subject to the
   10 regulations in 42 CFR 2.13 may be disclosed or used only as permitted by the
   11   regulations in that part and may not otherwise be disclosed or used in any civil,
   12 criminal, administrative, or legislative proceedings conducted by any federal, state,
   13 or local authority, other than the above-listed actions. Any disclosure made under
   14 the regulations in this part must be limited to that information which is necessary to
   15   carry out the purpose of the disclosure.
   16
   17           2.    Exclusions from Confidential Information. The following materials
   18   or information are not considered to be confidential under this Confidentiality
   19 Agreement and Protective Order:(1) material which is publicly known at the time
  20 of disclosure or subsequently becomes publicly known through no fault of the
  21    Receiving Party;(2)material which is discovered or created by the Receiving Party
  22 before disclosure by the Disclosing Party; (3) material which is learned by the
  23 Receiving Party through legitimate means other than from the Disclosing Party or
  24 the Disclosing Party's representatives; or (4) material which is disclosed by
  25    Receiving Party with the Disclosing Party's prior written approval.
  26
  27            3.    This Litigation Only. Confidential Information shall be used by the
  28 receiving party solely for purposes ofthe prosecution or defense of this action (the

                                         - 2-
            STIPULATED CONFIDENTIALITY AGREEMENT AND PROTECTIVE ORDER
Case 8:.18-cv-00329-JVS-PJW Docume~~t 34 Filed 01/25!19 Page 4 of 10 Page ID #:339


    1   lawsuit styled Casa Capri Recovery v. City of Costa Mesa, in the United States
    2 District Court for the Central District of California, case no. 8:18-cv-0329-JVS-
    3 PJW and the consolidated actions National Therapeutic Services, Inc. (dba
    4 Northbound Treatment Services), Raw Recovery, LLC, case no. 8:18-cv-01080-
    5   JVS (PJWx), Pacific Shores, LLC, case no. 8:18-cv- 01170-JVS (PJW), SoCal
    6   Recovery LLC, case no. 8:18-cv-01304-JVS (PJW), and Summit Coastal Living,
    7 Inc., Case No.. 8:18-cv-01369-JVS(PJW)(the "Subject Lawsuits")), and shall not
    8   be used by the Receiving Party for any business, commercial, competitive, personal
    9 or other purposes, and shall not be disclosed by the Receiving Party to anyone other
   10 than those set forth in Paragraph 4, unless and until the restrictions herein are
   11   removed either by written agreement of counsel for the parties, or by Order of the
   12 Court.
   13
   14         4.    Access to Confidential Information. Confidential Information and
   15   the contents thereof may only be disclosed to the following individuals under the
   16 following conditions, except by prior written agreement of the parties or by order
   17 ofthe Court:
   18               a.    Parties to the Subject Lawsuit, provided that any employee of a
   19 party that is to receive Confidential Information has read and signed a non-
  20    disclosure agreement in the form attached hereto as E~ibit A;
  21                b.    Outside counsel (defined herein as any attorney at the parties'
  22 outside law firms) and relevant in-house counsel for the parties;
  23                b.    Experts or consultants retained by the parties for purposes ofthis
  24    litigation, provided they have read and signed anon-disclosure agreement in the
  25    form attached hereto as Exhibit A;
  26                c.    Secretarial, paralegal, investigators, clerical, duplicating, data
  27 processing, and personnel or contractors ofthe foregoing;
  28                d.    The Court and court personnel;

                                         - 3-
            STIPULATED CONFIDENTIALITY AGREEMENT AND PROTECTIVE ORDER
Case ~3:~.8-cv-00329-JVS-PJW Document 3~ Filed 0/25/19 Page 5 of ~0 Page ID #:340



    1                 e.    Any deponent may be shown or examined on any Confidential
    2 Information if it appears that the witness authored or received a copy of it, was
    3 involved in the subject matter described therein, is employed by the party who
    4 produced the Confidential Material, or if the producing party consents to such
    5   disclosure;
    6                 f.    Vendors retained by or for the pasties to assist in preparing for
    7 pretrial discovery,trial and/or hearings including, but not limited to, court reporters,
    8 litigation support personnel (including, but not limited to, records collection
    9 vendors and e-discovery vendors), jury consultants, individuals to prepare
   10 demonstrative and audiovisual aids for use in the courtroom, in depositions, or in
   11   mock jury sessions, as well as their staff, stenographic and clerical employees
   12   whose duties and responsibilities require access to such Confidential Information,
   13   provided they have read and signed anon-disclosure agreement in the form attached
   14 hereto as Exhibit A.
   15
   16         5.      Depositions. Where a deposition involves the disclosure of a party's
   17 Confidential Information, that party may, within fifteen(15)days following receipt
   18   ofthe deposition transcript, inform the other party that portions ofthe transcript are
   19 to be designated Confidential. Upon being informed that portions of a deposition
  20 are to be designated Confidential, the parties shall immediately and appropriately
  21    mark each copy of the transcript in their custody or control as Confidential, and
  22 shall limit disclosure of that transcript in accordance with the provisions of
  23 Paragraphs 3 and 4 above.
  24
  25          6.      Right to Dispute Designation. A Receiving Party may dispute the
  26 designation ofany material as Confidential Information, and acceptance of material
  27 marked as "Confidential Information" by a Receiving Party shall not constitute a
  28    waiver ofthe right to later challenge such designation, or seek a ruling by the Court

                                         - 4-
            STIPULATED CONFIDENTIALITY AGREEMENT AND PROTECTIVE ORDER
Case 8:18-cv-00329-JVS-PJW ~ocurnerit 34 Filed 01/25/1.9 Page 6 at 10 Page ID #:341



    1   in the Subject Lawsuit whether any such material is and should be treated as
    2 Confidential Information. If a Party disagrees with any designation of information
    3   as confidential, it shall notify opposing counsel and they shall attempt to resolve the
    4   dispute by agreement. If the dispute is not so resolved, within twenty (20) days of
    5   reaching an impasse on the issue, the contesting party may petition the Court for a
    6 ruling on the issue. The contested information shall continue to be kept confidential
    7 unless and until the Court rules otherwise in accordance with the Federal Rules of
    8   Civil Procedure. At any hearing to determine the confidential status of any
    9 information, the Disclosing Party shall have the burden of showing why such
   10 information should be deemed and treated as confidential.
   11
   12         7.     Filing Confidential Information with the Court. A Receiving Party
   13   will not file any Confidential Information with the Court in the Subject Lawsuit
   14   without first seeking an order approving filing the Confidential Information under
   15   seal pursuant to the applicable local rules of the Court. In the event the Court does
   16   not grant an order approving filing such information under seal, the Parties will
   17   meet to discuss the denial and the manner the Parties will proceed with regard to
   18 the further handling and/or disclosure and use of such materials) during the
   19 pendency of the Subject Lawsuit. In the absence of an agreement between the
  20 Parties on how to proceed in the event of a denial by the Court for leave to file
  21    Confidential Information under seal, the Parties will seek direction from the Court
  22 regarding how to proceed in such event.
  23
  24          8.    Subpoenas Requesting Confidential Information. If the Receiving
  25 Party is under legal compulsion to produce Confidential Information by subpoena
  26 or other legal process, the Receiving Party must give prompt and fair notice to the
  27 Disclosing Party of the fact the Receiving Party has received a subpoena or other
  28    process seeking production of Confidential Information produced by Disclosing

                                         - 5-
            STiPULATED CONFIDENTIALITY AGREEMENT AND PROTECTIVE ORDER
Case 8:18-cv-00329-JVS-PJW Document 34 Filed 01f25/19 Page 7 of 10 Page ID x:342



    1   Party, with adequate time for the Disclosing Party to object to or challenge the
    2 subpoena or legal process if it so chooses.
    3
    4          9.    Inadvertent Disclosure. Should any Party inadvertently disclose
    5 information which it considers to be confidential or privileged, upon notification to
    6 the Receiving Party by the Disclosing Party, the Receiving Party shall either: (1)
    7 return the material to the Disclosing Party to allow the Disclosing Party to designate
    8 the material as Confidential Information or include such document in a privilege
    9 log; or(2)truthfully represent to the Disclosing Party that it will mark the received
   10 material as Confidential Information in the manner set forth in Paragraph 1 of this
   11   Agreement. An inadvertent disclosure of confidential material by a Party shall not
   12 constitute a waiver of the right of that Party to designate such material as
   13   Confidential Information or privileged, or relieve the Receiving Party ofthe duty to
   14 return the material to the Disclosing Party or mark the received material as
   15   Confidential as set forth herein.
   16
   17         10.    Time Periods. The nondisclosure provisions of this Agreement shall
   18 survive the termination of this Agreement and any Receiving Party's duty to hold
   19 Confidential Information in confidence shall continue until the Disclosing Party
  20 provides Receiving Party with written notice releasing Receiving Party from the
  21    duties and obligations set forth in this Agreement as to the Confidential Information.
  22
  23          11.    Waiver. The failure to exercise any right provided in this Agreement
  24 shall not be a waiver of prior or subsequent rights.
  25
  26          12.    Disposition on Termination of Action. A Receiving Party shall
  27 return to the Disclosing Party any and all Confidential Information in its possession
  28 at the conclusion of the Subject Lawsuit if demanded by the Disclosing Party;

                                         - 6-
            STIPULATED CONFIDENTIALITY AGREEMENT AND PROTECTIVE ORDER
Case 8:18-cv-00329-JVS-PJW Document 34 Filed 41/25/19 Page 8 of 10 Page ID #:343



    1   otherwise a Receiving Party must destroy all Confidential Information which it has
    2 received during the Subject Lawsuit at the conclusion ofthe Subject Lawsuit.
    3         This Agreement and each party's obligations shall be binding on the
    4 ~~ representatives, assigns, attorneys, and successors of such party. Each party has
    5   signed this Agreement through its authorized representative.
    6                                          Respectfully Submitted,
    7   JONES & MAYER                          ZFATYIBURNS
    8 By:/s/Bruce A. Lindsay                   By:/s/Garrett Prybolo
        James R. Touchstone                       Garrett Prybolo
    9   Bruce A. Lindsay                          Attorneys for Plaintiff
        Monica Choi Arredondo                    CASA CAPRI RECOVERY,LLC,
   10   Attorneys for Defendant                  NATIONAL THERAPEUTIC
        CITY OF COSTA MESA                       SERVICES,INC. dba NORTHBOUND
   11                                            TREATMENT SERVICES,RAW
                                                 RECOVERY,LLC,PACIFIC SHORES,
   12                                            LLC, SOCAL RECOVERY,LLC and
                                                 SUMMIT COASTAL LIVING,INC.
   13
              Pursuant to Local Rule 5-4.3.4(a)(2)(i), I attest that other signatories listed,
   14
        and on whose behalf the filing is submitted, concur in the filing's content and have
   15
        authorized the filing. Bv:/s/Bruce A. Lindsay
   16
   17
   18
   19
  20
  21    -~j,~~s erd~              ~~p~
  22
                                            C ~/    l~-1 08'~~           C d I ~- l~ 7~~
  23    ~~~~~ ~~ t
  24
               31~`f~'
  2s l ~-I                l ~-15G~
  26
  2~    l~ZS ~l ~j
                                                   ,vt ~ G~ s ~i2~-t~      J ~ n G ~s
  28

                                         - 7-
            STIPULATED CONFIDENTIALITY AGREEMENT AND PROTECTIVE ORDER
Case 8:18-cv-00329-JVS-PJW Document 34 Filed 01/25/ 9 Page 9 of 10 Page ID #:344



    1                                      EXHIBIT A
    2               AGREEMENT TO MAINTAIN CONFIDENTIALITY
    3
    4         I,                                  ,represent and agree as follows:
    5         1.    I have carefully read and understand the provisions of the Stipulated
    6 Confidentiality Agreement and Protective Order entered in this case (hereinafter
    7 "Order"), and agree to comply with all its provisions;
    8         2.    I will hold in confidence and not disclose to anyone not qualified under
    9 the Order any materials considered Confidential Information protected under the
   10 Order, or any summaries, abstracts, indices or analyses of such Confidential
   11   Information;
   12         3.    I will limit use of Confidential Information disclosed to me solely for
   13   purposes of this litigation, which includes the following consolidated related
   14 actions:
   15               a.    Casa Capri Recovery,Inc. v. City ofCosta Mesa,Case No.8:18-
   16                     cv-00329 JVS(PJWx);
   17               b.    National Therapeutic Services, Inc., et al. v. City ofCosta Mesa,
   18                     Case No. 8:18-cv-01080-JVS (PJWx),
  19                c.    Pacific Shores, LLC v. City of Costa Mesa, Case No. 8:18-cv-
  20                      01170-JVS (PJW);
  21                d.    SoCal Recovery, LLC v. City ofCosta Mesa, Case No. 8:18-cv-
  22                      01304-JVS(PJW); and
  23                e.    Summit Coastal Living, Inc. v. City of Costa Mesa, Case No.
  24                      8:18-cv-01369-JVS (PJW); and
  25
  26          4.    No later than 72 hours following notification ofthe final conclusion of
  27 the case, I will destroy or return all Confidential Information, as well as any
  28    summaries, abstracts, indices or analyses of such Confidential Information, to

                                         - 1-
            STIPULATED CONFIDENTIALITY AGREEMENT AND PROTECTIVE ORDER
Case 8:18-cv-00329-JVS-PJW Document 34 Filed 01/25/x.9 Page 10 of 10 Page ID #:345



     1   counsel for the party for whom I was employed or retained.
    2          I declare under penalty of perjury that the foregoing is true and correct, as
    3    executed at
    4
    5    Date:                               Name:
    6
    7                                        Signature:
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                          - 2-
             STIPULATED CONFIDENTIALITY AGREEMENT AND PROTECTIVE ORDER
